Fourth Court of Appeals
                                  San Antonio, Texas
                                         August 2, 2018

                                      No. 04-18-00459-CR

                                       Victor RIGGAN,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                      From the County Court at Law, Kerr County, Texas
                                 Trial Court No. CR171327
                          Honorable Susan Harris, Judge Presiding


                                         ORDER
        On July 9, 2018, the trial court clerk filed the clerk’s record in this court. On July 18,
2018, the trial court clerk filed a supplemental record. However, neither the original nor the
supplemental record includes a certification of the defendant’s right to appeal as required by
Texas Rules of Appellate Procedure, Rule 25.2(a)(2), which states “[t]he trial court shall enter a
certification of the defendant’s right to appeal each time it enters a judgment of guilt or other
appealable order.” See TEX. R. APP. P. 25.2(a)(2).

            Accordingly, we ORDER the trial court clerk to supplement the appellate record with
the trial court’s certification of defendant’s right to appeal on or before August 17, 2018.



                                                     _________________________________
                                                     Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of August, 2018.

                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court